PER CURIAM.
Edwin Cooper appeals the summary denial of his rule 3.800(a) motion to correct illegal sentence. We affirm without prejudice to Cooper’s right to exhaust all administrative remedies at the Department of Corrections with regard to any entitlement to gain time credit. See Jackson v. State, 971 So.2d 208 (Fla. 4th DCA 2007). Inasmuch as Cooper asserts a conclusory entitlement to jail credit, we affirm. See Petscher v. State, 936 So.2d 639, 639 (Fla. 5th DCA 2006) (Orfinger, J., concurring specially).

Affirmed.

GROSS, C.J., WARNER and POLEN, JJ., concur.